Citation Nr: 1638955	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a rating in excess of 10 percent for tinnitus on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2012 decision, the Board denied a claim for an increased rating for his service connected tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2013, the Court issued a Memorandum Decision setting aside the February 2012 Board decision that denied an increased rating for tinnitus.  It remanded the claim for action consistent with its decision.

In a March 2014 decision, the Board denied an increased rating for tinnitus and determined that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) was not warranted.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an October 2014 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that declined to refer the issue of an extraschedular rating for action consistent with the Joint Motion.  The appeal as to the issue of a higher schedular rating was dismissed.  In December 2014, the Board remanded the issue of entitlement to an extraschedular rating for tinnitus.

In an October 2014 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss on a schedular basis and determined that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) was not warranted.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that declined to refer the issue of an extra-schedular rating for action consistent with the Joint Motion.  The appeal as to the issue of a higher schedular rating was dismissed.

In the most recent Joint Motion, the parties noted that referral for extraschedular consideration should be considered on a collective basis, considering all service-connected disabilities and their collective impact.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014); 38 C.F.R. § 3.321 (b)(1) (2015).  The Board remanded the issues for compliance with the JMR in November 2015.  There has been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's service-connected disabilities, when considered collectively, do not cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an extra-scheduler rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (2015).

2.  The criteria for an extra-scheduler rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the reasons or base's requirement of 38 U.S.C.A. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The claim on appeal arose from appeals regarding claims for increased ratings for bilateral hearing loss and tinnitus.  The Veteran is service-connected for tinnitus as 10 percent disabling, bilateral hearing loss as noncompensable, and hemorrhoids as noncompensable.

Under 38 C.F.R. § 3.321 (b)(1), an extraschedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321 (b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

The second prong that must be reached, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, is that the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

After reviewing the submission and the evidence in the claims file, the Acting Director determined that the evidence did not establish that the Veteran's service-connected disabilities taken collectively present such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Acting Director's April 2016 opinion notes that the Veteran underwent audiology examinations March 2012 and June 2014.  In March 2012, the Veteran reported that his hearing loss affects his ability to understand his wife when she is speaking to him.  He also reported that his tinnitus condition is aggravating.

The results of the June 2014 examination show a slight worsening of the Veteran's hearing loss. The Veteran reported that the hearing loss affects his ability to hear and follow instructions at work.  He also continues to experience problems hearing when his wife is speaking to him.  The tinnitus continues to cause aggravation, causing the Veteran to have to leave the television on to distract the ringing in the ears.  The Veteran also reported that he uses a sound generator to distract the ringing.

The Acting Director provided the following conclusion: "Although, the service-connected hearing loss and tinnitus conditions have an effect on the Veteran's conditions of ordinary daily life, including his employment, there is no evidence of an effect upon the Veteran's average earning capacity.  Therefore, the severity of the service-connected bilateral hearing loss and tinnitus do not present evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  Entitlement to a compensable evaluation for the bilateral hearing loss is unwarranted.  Entitlement to an increased evaluation, in excess of 10 [percent], for the service connected tinnitus is denied."

In April 2016, the AOJ re-adjudicated the claim and also determined that an extraschedular rating was not warranted before returning the case to the Board.

Essentially, the Director of Compensation Service determined that none of the three Thun elements had been met.  The Court stated in Anderson that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Anderson, 22 Vet. App. at 427.  The Court also stated that it follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428; but cf. Thun v. Shinseki, 572 F.3d 1366, 1370-71 (Fed. Cir. 2009) (indicating that only the Under Secretary and the Director have the authority to award an extraschedular rating).

In the Veteran's case, the Board agrees with the Acting Director's opinion that concluded that an extraschedular rating is not warranted for the Veteran's service-connected bilateral hearing loss and tinnitus.  The Acting Director correctly considered an extraschedular rating on a collective basis of hearing loss and tinnitus; that is, considering the Veteran's service-connected disabilities together.  The Veteran has continued to claim that his hearing loss and tinnitus impact his daily living and employment.

The Veteran's representative argues that the decision by the Acting Director is incorrect.  The representative argues that the Acting Director appeals to the absence of evidence to inform his determination.  Specifically, the representative quotes the following line from the Acting Director's opinion: "There is no evidence of an effect upon the Veteran's average earning capacity."  The representative argues that it is "impermissible to rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily be recorded in the document or documents in question.  See Horn v. Shinseki, 24 Vet.App. 231, 239, & n.7 (2012) (citing Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) and Kahana v. Shiseki, 24 Vet.App. 428 (2011)" (emphasis in original).  The representative continues: "Furthermore, the director's opinion appears arbitrary and capricious.  It does not appeal to any economic evidence in respects to the Veteran's earning capacity or 'the average' earning capacity."

The representative's argument does not address the facts at issue in this determination.  The Veteran's "average earning capacity" is not an element of Thun.  In order to be entitled to an extraschedular rating for bilateral hearing loss and/or tinnitus, the Veteran's facts must meet the requirements of Thun as outlined above.

The first element of Thun is not met in this case.  The Veteran is service connected for bilateral hearing loss and tinnitus and he is receiving the maximum rating for tinnitus and a noncompensable rating for hearing loss.  The medical evidence indicates that the Veteran has hearing loss and is aggravated by ringing in his ears.  His symptoms, as discussed in the treatment records and VA examinations, are loss of hearing and ringing in his ears.  These symptoms are specifically contemplated by the ratings under 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Codes 6100, 6260.
The current ratings contemplate the totality of the Veteran's collective symptoms.  The medical evidence does not indicate an exceptional disability picture that renders the available schedular evaluation for the service-connected disabilities inadequate.  

As noted by the Acting Director, the Veteran made the following complaints at the most recent VA examination in June 2014: "He has trouble following instructions at work.  He can't understand the people he talks with.  He says his wife says it isn't worth speaking to him because he can't understand her and he misunderstands her.  His hearing loss is causing problems at home."  He also reported that tinnitus "bothers him every day.  It's aggravating.  At night he leaves the TV on to keep the sound from bothering him.  He also has a sound generator he uses to help distract from the ringing.  But, without those, he is very aggravated by the tinnitus."

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing, which have been used to properly rate the Veteran in prior decisions.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) and tinnitus (ringing in the ears) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss and tinnitus that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and ringing in the ears, which are precisely what are contemplated in the ratings assigned.  The 2014 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss and tinnitus on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.
Further, while the disability does interfere with the Veteran's daily living, he continues to work and has not alleged an inability to work.  Also, the hearing loss and tinnitus do not result in "frequent periods of hospitalization." 

Therefore, the Board concludes that entitlement to an extraschedular rating for bilateral hearing loss and tinnitus are not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321 (b)(1).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran continues to work.  A claim for TDIU has not been raised in the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is denied.

Entitlement to a rating in excess of 10 percent for tinnitus on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


